Order entered October 17, 2022




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-21-00327-CV

                        ERIKA JACOBS, Appellant

                                     V.

       GREYHOUND BUS LINES CORPORATE OFFICE, Appellee

              On Appeal from the 14th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DC-20-03277

                                  ORDER
                 Before Justices Molberg, Reichek, and Garcia
     Before the Court is appellant’s September 7, 2022 “Motion” in which she

complains of this Court’s August 2, 2022 memorandum opinion. We construe this

motion as a motion for rehearing and DENY the motion.


                                          /s/   KEN MOLBERG
                                                JUSTICE